Citation Nr: 0534677	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of C6 fracture with postoperative bone graft.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.

In November 2004, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is characterized 
by radiating pain and limitation of motion.  

2.  The veteran's spine is not ankylosed, nor is the veteran 
bedridden or required to use long leg braces or a neck brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
residuals of C6 fracture with postoperative bone graft are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to September 23, 2002); Diagnostic Code 5243 
(effective from September 23, 2002); Diagnostic Codes 5242, 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2001 and December 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for an increased 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letter instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2001.   Thereafter, the RO provided 
notice in April 2001 and December 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from John S. Boggs, M.D.; a vocational 
evaluation from Roberts Disability Consultants; and VA 
examination reports dated in September 2001 and February 
2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

VA treatment records revealed complaints of neck pain and a 
diagnosis of severe cervical disc disease.  

In September 2001, the veteran was scheduled for a VA 
examination.  The veteran's subjective complaints included 
constant neck pain and decreased range of motion.  Upon 
physical examination, palpation of the neck revealed no 
tenderness or muscle spasms.  Range of motion was 
significantly decreased.  Flexion was to 30 degrees.  
Backward bending was 0.  Side bending and rotation were to 10 
degrees, bilaterally.  Neurological examination revealed 5/5 
muscle strength in all muscle groups; 1+ and symmetric deep 
tendon reflexes; and intact sensation. There was no muscle 
atrophy.  X-rays revealed anterior fusion at C5, C6 and C7, 
in a kyphotic position.  There was sclerosis in the posterior 
elements of C2-3, C3-4, and C4-5.  No bony stenosis appeared 
on oblique views.  There were some metal wires located in the 
area of the anterior fusion at C5 and C7.  The veteran was 
diagnosed as having status post fracture C5, C6 and C7 status 
post fusion with a graft; and posttraumatic arthritis at C2-
3, C3-4, and C4-5.  The examiner noted that the veteran had 
significant neck pain; decreased range of motion; and some 
radicular type symptoms.  He also noted the possibility that 
there may be some nerve root impingement.  

In October 2002, the veteran underwent a vocational 
evaluation.  It was noted that the veteran occasionally wore 
a soft collar around his neck, and that he used an orthotic 
pillow to sleep at night.  His primary complaint was severe 
neck pain, which radiated down the middle of his back.  The 
veteran was employed as a physical education teacher.  The 
veteran's physical limitations prevented him from performing 
the full range of his job.  He also had several non-
exertional limitations, such as depression, pain, and the 
effects of medication.  He was unable to focus or concentrate 
on some days due to lack of sleep, caused by the pain he 
experienced the night before.  He missed a lot of work not 
only from the unbearable pain, but also due to doctors' 
appointments.  The consultant opined that taking into 
consideration all of the veteran's subjective limitations he 
would be at a less than sedentary RFC level and would be 
unable to perform the full range of even sedentary work and 
should he lose his current position he would be unemployable. 

Examination in September 2002, by private treatment provider 
Dr. Boggs, revealed no lymphadenopathy or specific focal 
tenderness.  There was marked limitation of motion in all 
directions, he assessed that in effect the veteran's neck was 
ankylosed in the neutral position.  Flexion was to 10 degrees 
and extension was to 5 degrees.  Rotation was to 10 degrees, 
bilaterally, and the veteran was unable to tilt his head.  
Sensory testing revealed relative decreased sensation on the 
left side, consistent with a partial Brown Sequard's 
syndrome.  The examiner's impression was spinal fracture with 
spinal cord injury with current evidence of residual spinal 
cord injury manifested by decreased strength, decreased 
coordination in the left upper extremity, as well as a 
relative hypalgesia to pin from mid chest downward, on the 
left side, as well as a generally stiff gait.  The examiner 
reiterated that the veteran's neck was effectively ankylosed 
in the neutral position; this resulted from the previous C5 
to 7 anterior fusion, as well as secondary spondylosis most 
evident in the lateral facet joints from C2 to the level of 
the fusion.  

In September 2004, the veteran presented testimony before the 
undersigned Veterans' Law Judge at a hearing.  He testified 
that his service-connected cervical disability had worsened.  
His range of motion has decreased and the pain interrupted 
his sleep.   His disability affected his employment and his 
every day activities, such as exercising and even walking.

In February 2005, the veteran submitted to an additional VA 
examination.  The only assistive device the veteran utilized 
was a soft cervical collar, and this was on occasion.  He 
experienced no difficulties walking.  Functional assessment 
was within normal limits; but he stated that it was getting 
much harder to perform his daily activities and work.  The 
veteran was diagnosed as being in moderate distress with very 
obvious limitation of range of motion.  There were moderate 
trapezial and cervical muscle spasms.  Flexion was to 15 
degrees, with pain and stiffness.  Extension was to 10 
degrees.  Lateral flexion was to 5 degrees, bilaterally.  
Left lateral rotation was to 20 degrees and right lateral 
rotation was to 5 degrees, with pain and stiffness.  Slight 
scapular muscle atrophy was noted as well as slight decreased 
strength on the left arm.  X-rays revealed degenerative 
arthritis with decreased disc spaces as well as fusion of C5 
and C6.  The veteran was diagnosed as having cervical fusion 
C5-6; degenerative cervical spine; and osteoarthritis 
cervical spine.  The examiner noted that the veteran's 
cervical spine disability was a progressive disease and had 
severely limited his range of motion, with pain being 
moderate, and stiffness being more severe.  He was easily 
fatigued due to pain and getting a more prominent 
neurological influence.

II. Laws and Regulations

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

III. Analysis

The veteran alleges entitlement to an evaluation in excess of 
30 percent for residuals of C6 fracture with postoperative 
bone graft.  It is noted that service-connection is also in 
effect for left upper extremity weakness, residual fracture 
C6, and a 20 percent disability evaluation was assigned.  The 
current issue on appeal deals with the orthopedic 
manifestations of the veteran's cervical spine disability.

As a preliminary matter, the Board notes that during the 
course of this appeal, VA has revised the criteria for 
evaluating disabilities of the spine, including both the 
lumbar and cervical segments of the spine.  The RO has 
considered the veteran's claims under both the old and 
amended criteria.  In December 2004, the veteran was notified 
of the amended criteria.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Arthritis is rated on the basis of limitation of motion of 
the joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

Under rating criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was rated as 30 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

The RO has assigned a 30 percent disability rating for the 
veteran's service-connected cervical spine disability.  The 
veteran is currently in receipt of the maximum schedular 
rating available under Diagnostic Code 5290 (in effect prior 
to the 2003 revision).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, but notes that a higher rating based on 
pain and functional loss is not available when the maximum 
disability rating available under the applicable diagnostic 
code has already been assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); VA O.G.C. Prec. Op. No. 36-97, 63 
Fed. Reg. 31,262 (1998).  Thus, a rating in excess of 30 
percent based on functional loss is not available.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the cervical spine.  
The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, under Diagnostic Code 5287, favorable ankylosis 
of the cervical spine was rated as 30 percent disabling and 
unfavorable ankylosis of the cervical spine was rated as 40 
percent disabling.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In this case, however, the veteran's cervical spine 
disability is not manifested by ankylosis, nor does the 
veteran so contend.  It is acknowledged that the veteran's 
private treatment provider submitted that the veteran's neck 
was effectively ankylosed in the neutral position.  
Notwithstanding Dr. Bogg's assertions, the veteran's 
effective ankylosis is not characterized by immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Rather, the February 2005 examination documented 
range of motion, albeit limited, in all spheres.  Thus, the 
Board finds that Diagnostic Code 5287 is not for application.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, as in effect prior to September 26, 2003.  That 
provision provides that residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.  The Board has duly 
considered this provision, but finds that the evidence does 
not show, nor does the veteran contend, that his service-
connected cervical spine disability requires the use of a 
neck brace or long leg braces, nor is the veteran bedridden.  
Thus, the Board finds that this provision does not apply in 
this case.

Effective September 26, 2003, a General Formula for Diseases 
and Injuries of the Spine was instituted.  That formula 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 30 percent for the veteran's service-
connected cervical spine disability have not been met.  As 
set forth above, repeated range of motion testing shows that 
the veteran's cervical spine symptomatology does not fall 
within the criteria for a disability rating in excess of 30 
percent.  Again, the veteran's cervical spine disability has 
not been shown to be manifested by ankylosis, nor does the 
veteran so contend.  In addition, although the veteran has 
complained of radicular pain, such symptomatology is 
contemplated in the currently assigned 30 percent rating, as 
well as the 20 percent rating assigned for the veteran's 
service-connected left upper extremity weakness, residual 
fracture C6, disability.  The record contains no objective 
evidence of additional neurological deficits which could be 
separately rated.  In summary, based on the most probative 
evidence of record, a disability rating in excess of 30 
percent is not warranted under the amended criteria discussed 
above.

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  These criteria were also revised during the course 
of this appeal.  Under the rating criteria in effect prior to 
September 23, 2002, a zero percent rating was assigned for 
postoperative intervertebral disc syndrome, cured.  A 10 
percent rating was assigned for mild intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R.    § 4.71a, Diagnostic 
Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was inadvertent and has now been corrected by 
69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final 
correction that was made effective September 26, 2003.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 30 percent for the veteran's service-connected 
cervical spine disability have not been met.  As delineated 
above, there have been no findings of severe intervertebral 
disc syndrome with recurring attacks or incapacitating 
episodes with a duration of at least four weeks during the 
past 12 months so as to warrant the next higher rating of 40 
percent under either the former or current rating criteria.

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 30 percent for the veteran's service-
connected cervical spine disability have not been met, either 
under the former or current rating criteria for evaluating 
intervertebral disc syndrome.

Nor does the probative evidence of record suggest that an 
increased rating is warranted under the provisions of 38 
C.F.R. § 3.321 (2005).  Under that provision, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R.      § 
3.321(b)(1) (2005).

In this case, the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his cervical spine disability.  For 
example, although the veteran reports that his cervical spine 
disability is interferes with both his daily activities as 
well as his employment and the vocational evaluation 
concluded that if the veteran lost his job he would be 
unemployable, it is noted that the veteran remains employed 
as a physical education teacher.  It has not been shown that 
his disability is productive of marked interference with his 
employment beyond that contemplated by his assigned rating.  
In addition, the record does not reflect frequent periods of 
hospitalization due to the veteran's cervical spine 
disability.  In fact, since his separation from service, it 
does not appear that the veteran has been hospitalized for 
treatment of his cervical spine disability.

In conclusion, the Board finds that the criteria for a rating 
in excess of 30 percent for residuals of C6 fracture with 
postoperative bone graft have not been met. Where, as here, 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for residuals of C6 
fracture with postoperative bone graft is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


